Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a transparent resin substrate composed of a light-transmitting resin base sheet, an underlying layer formed on the base sheet, a hard coat layer formed on the underlying layer, and an antireflection coating formed on the hard coat layer, wherein the antireflection coating comprises a medium refractive index layer and a low refractive index layer formed on the field-of view side of the medium refractive index layer, the underlying layer is composed of a cured product obtained by curing (A1) a hexa- or higher functional urethane acrylate monomer, the hard coat layer is composed of a cured product formed by curing a hard coat layer composition which contains (A) a polymerizable monomer containing 50% by mass or more of (A2) a tri- or lower functional urethane acrylate monomer, (B) silica particles, (C) a silane coupling agent, and (D) a metal chelate compound, the medium refractive index layer is composed of a cured product formed by curing a medium refractive index layer composition which contains (E) an organic-inorganic composite compound, (F) metal oxide particles, (C) a silane coupling agent, and (D) a metal chelate compound, and the low refractive index layer is composed of a particle-free cured product formed by curing a low refractive index layer composition which contains (G) a silicon compound represented by the following general formula, Rn-Si(OR)4-n, where R is an alkyl group or an alkenyl group, and n is a number 1 or 2, (C) a silane coupling agent, and (D) a metal chelate compound.
The prior art fails to teach or render obvious a transparent resin substrate composed the specific combination of a light-transmitting resin base sheet, an underlying layer formed on the base sheet, a hard coat layer formed on the underlying layer, and an antireflection coating formed on the hard coat layer, wherein the antireflection coating comprises a medium refractive index layer and a low refractive index layer formed on the field-of view side of the medium refractive index layer, the underlying layer is composed of a cured product obtained by curing (A1) a hexa- or higher functional urethane acrylate monomer, the hard coat layer is composed of a cured product formed by curing a hard coat layer composition which contains (A) a polymerizable monomer containing 50% by mass or more of (A2) a tri- or lower functional urethane acrylate monomer, (B) silica particles, (C) a silane coupling agent, and (D) a metal chelate compound, the medium refractive index layer is composed of a cured product formed by curing a medium refractive index layer composition which contains (E) an organic-inorganic composite compound, (F) metal oxide particles, (C) a silane coupling agent, and (D) a metal chelate compound, and the low refractive index layer is composed of a particle-free cured product formed by curing a low refractive index layer composition which contains (G) a silicon compound represented by the following general formula, Rn-Si(OR)4-n, where R is an alkyl group or an alkenyl group, and n is a number 1 or 2, (C) a silane coupling agent, and (D) a metal chelate compound.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787